MEMORANDUM **
Crescent Bar Homeowners Association and Crescent Bar Resort Condominium Association (“Homeowners”) petition for judicial review of the Federal Energy Regulatory Commission’s (“the Commission”) order on -complaints, dismissing Homeowners’ complaints, and its order denying rehearing. Because we find that the complaint failed to show that the Project licensee, Public Utility District No.2 of Grant County, Washington, violated its license by failing to apply for an amendment to exclude property on Crescent Bar Island from the Project, or that the Commission otherwise acted unlawfully, we affirm the order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.